UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-8090



In Re:   STEVEN LESTER,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CA-99-3122-4)


Submitted:   June 12, 2002                   Decided:   July 3, 2002


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Steven Lester, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven Lester petitions this court for a writ of mandamus

directing the district court to rule on his habeas corpus petition

filed pursuant to 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001),

which Lester filed in September 1999.            The district court docket

sheet reveals that on June 10, 2002, the district court entered a

final   order   denying     relief    on   Lester’s       §    2254    petition.

Accordingly,    Lester    has   received   the   relief       he   seeks   in   his

mandamus petition.       Although we grant Lester leave to proceed in

forma pauperis, we dismiss the mandamus petition as moot.                       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          PETITION DISMISSED




                                      2